NOT FOR PUBLICATION WITHOUT THE
                               APPROVAL OF THE APPELLATE DIVISION
        This opinion shall not "constitute precedent or be binding upon any court ." Although it is posted on the
     internet, this opinion is binding only on the parties in the case and its use in other cases is limited. R. 1:36-3.




                                                        SUPERIOR COURT OF NEW JERSEY
                                                        APPELLATE DIVISION
                                                        DOCKET NO. A-1378-20

JIMMY SEESE and
MIRAN SEESE,

          Plaintiffs-Appellants,

v.

JOHN LOGRASSO, a/k/a
GIOVANNI LOGRASSO,
individually and doing business
as LG4 GROUP, LG4 GROUP,
Inc., MUNAFO DESIGN, LLC,
and JACOB SOLOMON RA, AIA,

     Defendants-Respondents.
_____________________________

                   Submitted November 1, 2021 – Decided December 22, 2021

                   Before Judges Sumners and Firko.

                   On appeal from the Superior Court of New Jersey, Law
                   Division, Bergen County, Docket No. L-3529-20.

                   Graziano & Campi, LLC, attorneys for appellants
                   (Ryan Patrick Campi, on the briefs).
             Archer & Greiner, PC, attorneys for respondents John
             LoGrasso and LG4 Group, Inc. (Michael J. Lauricella
             and Trevor A. Prince, Jr., of counsel and on the brief).

PER CURIAM

      Plaintiffs Jimmy Seese and Miran Seese appeal the motion judge's order

granting defendants John LoGrasso a/k/a Giovanni LoGrasso and LG4 Group

Inc.'s motion to compel arbitration and dismissing plaintiffs' complaint.

Plaintiffs alleged defendants committed fraud and were negligent in fulfilling

the terms of the parties' written agreement in which defendants were hired to

demolish plaintiffs' old house and construct them a new house. We reverse

because the agreement failed to put plaintiffs on notice, as required by Atalese

v. U.S. Legal Servs. Grp., L.P., 219 N.J. 430 (2014), that they were waiving

their right to resolve their disputes in the trial court in favor of arbitration.

      "The Federal Arbitration Act (FAA), 9 [U.S.C.] §§ 1-16, and the nearly

identical New Jersey Arbitration Act, N.J.S.A. 2A:23B-1 to -32, enunciate

federal and state policies favoring arbitration." Atalese, 219 N.J. at 440 (citing

AT&T Mobility LLC v. Concepcion, 563 U.S. 333, 339 (2011)). Under the

FAA, arbitration is a creature of contract. 9 U.S.C. § 2; Rent-A-Ctr., W., Inc.

v. Jackson, 561 U.S. 63, 67 (2010); see also Hirsch v. Amper Fin. Servs., LLC,

215 N.J. 174, 187 (2013) (explaining that under New Jersey law, arbitration is


                                                                                A-1378-20
                                          2
also a creature of contract).    "[T]he FAA 'permits states to regulate . . .

arbitration agreements under general contract principles,' and a court may

invalidate an arbitration clause 'upon such grounds as exist at law or in equity

for the revocation of any contract.'"      Atalese, 219 N.J. at 441 (quoting

Martindale v. Sandvik, Inc., 173 N.J. 76, 85 (2002)).

      Appellate courts "apply a de novo standard of review when determining

the enforceability of contracts, including arbitration agreements."     Goffe v.

Foulke Mgmt. Corp., 238 N.J. 191, 207 (2019) (citing Hirsch, 215 N.J. at 186).

"The enforceability of arbitration provisions is a question of law . . . ." Ibid.

(citing Morgan v. Sanford Brown Inst., 225 N.J. 289, 303 (2016)). No deference

is owed to a trial court's "interpretative analysis." Morgan, 225 N.J. at 303

(citing Atalese, 219 N.J. at 445-46). Despite reviewing orders compelling or

denying arbitration with the "mind[set] of the strong preference to enforce

arbitration agreements," Hirsch, 215 N.J. at 186, the policy favoring arbitration

is "not without limits[,]" Garfinkel v. Morristown Obstetrics & Gynecology

Assocs., P.A., 168 N.J. 124, 132 (2001).

      It is unequivocal that "a party cannot be required to submit to arbitration

any dispute which [she or] he has not agreed so to submit." Angrisani v. Fin.

Tech. Ventures, L.P., 402 N.J. Super. 138, 148 (App. Div. 2008) (citing AT&T


                                                                           A-1378-20
                                       3
Techs. v. Commc'n Workers of Am., 475 U.S. 643, 648 (1986)); Grover &

Universal Underwriters Ins. Co., 80 N.J. 221, 228 (1979) ("In the absence of a

consensual understanding, neither party is entitled to force the other to arbitrate

their dispute."). "An agreement to arbitrate, like any other contract, 'must be the

product of mutual assent, as determined under customary principles of contract

law.'" Atalese, 219 N.J. at 442 (quoting NAACP of Camden Cnty. E. v. Foulke

Mgmt. Corp., 421 N.J. Super. 404, 424 (App. Div. 2011)). "A contract arises

from offer and acceptance, and must be sufficiently definite 'that the

performance to be rendered by each party can be ascertained with reasonable

certainty.'" Weichert Co. Realtors v. Ryan, 128 N.J. 427, 435 (1992) (citations

omitted). Where parties agree on essential terms and manifest some intention

to be bound by those terms, an enforceable contract is created. Ibid. Hence, a

court must determine whether a valid agreement to arbitrate exists before it can

decide whether the dispute in question falls within the scope of the agreement .

Mitsubishi Motors Corp. v. Soler Chrysler-Plymouth, 473 U.S. 614, 626 (1985);

Martindale, 173 N.J. at 92.

      To be enforceable, an arbitration agreement must be clear in stating that

the parties are agreeing to arbitrate and give up the right to pursue a claim in

court. In that regard, the Atalese Court explained:


                                                                             A-1378-20
                                        4
            Mutual assent requires that the parties have an
            understanding of the terms to which they have agreed.
            "An effective waiver requires a party to have full
            knowledge of his legal rights and intent to surrender
            those rights." "By its very nature, an agreement to
            arbitrate involves a waiver of a party's right to have her
            claims and defenses litigated in court." But an average
            member of the public may not know––without some
            explanatory comment––that arbitration is a substitute
            for the right to have one's claim adjudicated in a court
            of law.

                  ....

            No particular form of words is necessary to accomplish
            a clear and unambiguous waiver of rights. . . .
            Arbitration clauses––and other contractual clauses––
            will pass muster when phrased in plain language that is
            understandable to the reasonable [person].

            [219 N.J. at 442, 444 (citations omitted).]

      In holding the parties did not enter into an enforceable agreement to

arbitrate, the Court observed:

            Nowhere in the arbitration clause is there any
            explanation that plaintiff is waiving her right to seek
            relief in court for a breach of her statutory rights. . . .
            The provision does not explain what arbitration is, nor
            does it indicate how arbitration is different from a
            proceeding in a court of law. Nor is it written in plain
            language that would be clear and understandable to the
            average consumer that she is waiving statutory rights.
            The clause here has none of the language our courts
            have found satisfactory in upholding arbitration
            provisions—clear and unambiguous language that the


                                                                          A-1378-20
                                        5
            plaintiff is waiving her right to sue or go to court to
            secure relief.

            [Id. at 446.]

      Moreover, because the parties' agreement is a consumer contract under

N.J.S.A. 56:12-1––defendants provided demolition and construction services to

plaintiffs––it must "be written in a simple, clear, understandable and easily

readable way." N.J.S.A. 56:12-2. In considering whether an agreement includes

a waiver of a party's right to pursue a case in a judicial forum, "clarity is

required." Moore v. Woman to Woman Obstetrics & Gynecology, L.L.C., 416

N.J. Super. 30, 37 (App. Div. 2010). "For any waiver-of-rights provision to be

effective, the party who gives up rights must 'have full knowledge of his legal

rights and intent to surrender those rights.'" Skuse v. Pfizer, Inc., 244 N.J. 30,

48 (2020) (quoting Knorr v. Smeal, 178 N.J. 169, 177 (2003)). That is, the

waiver "must be clearly and unmistakably established," Garfinkel, 168 N.J. at

132, and "should clearly state its purpose." Marchak v. Claridge Commons, 134

N.J. 275, 282 (1993).

      Guided by these standards, we agree with plaintiffs that the parties did not

enter into an enforceable agreement to arbitrate. There was no meeting of the

minds to arbitrate their disputes arising from their agreement because the



                                                                            A-1378-20
                                        6
arbitration clause was not clearly and plainly written to make them aware that

they were surrendering their rights to pursue claims in court.

      In her oral decision, the motion judge reasoned:

             [I]t's clear that . . . all disputes would be [resolved] by
             arbitration[,] and I don't think that the reference to court
             and court-appointed mediator or the court reporter is
             sufficient to create confusion and, yes, I think that it is
             sufficient.

The judge, however, failed to consider the clear declaration in Atalese that an

arbitration clause must put plaintiffs on notice that they were waiving their right

to trial to resolve disputes.

      The arbitration clause reads:

             All disputes here under including but not limited to
             disputes over progress payments and the nature of the
             work performed at the subject construction site shall be
             submitted to binding arbitration in Bergen County, New
             Jersey. The court appointed commercial arbitrator shall
             be selected to hear all disputes arising hereunder and
             the parties shall each pay one-half (1/2) of the
             arbitrator's hourly fees and court reporting and
             transcript fees in connection with the binding
             arbitration. The court appointed arbitrator shall apply
             the Rules of Merit and Arbitration Associations in an
             effort in effect at the time the arbitration is selected and
             all parties shall be bound by the arbitrator's
             decision/award.

      This clause presents the same deficiencies the Court addressed in Atalese.

It does not include any language explaining what arbitration is and how it serves

                                                                             A-1378-20
                                          7
as a replacement for judicial relief. It does not convey to the average consumer

that he or she is waiving a constitutional right to seek relief in a court of law.

While the clause does state arbitration would be final and binding, there is

nothing in the record that plaintiffs knew or should have known the arbitration

clause was a waiver of their right to trial. In fact, the clause is susceptible to the

notion that arbitration was a form of trial in court because of its use of the term

"the court appointed arbitrator," thus leading a layperson to think the arbitrator

is a component of the court.

      Plaintiffs did not consult an attorney to review the agreement. We reject

defendants' contention that plaintiffs, particularly Jimmy Sesse, a podiatrist,

were "sophisticated parties" because they made numerous notations and initialed

changes to the agreement during their negotiations prior to finalizing their

agreement.    This did not establish plaintiffs were made aware defendants

intended that their disputes could not be resolved in court. Their purported

sophistication based on being detail-oriented in the construction of their new

home does not equate to the skills and insights of an attorney.

      The arbitration clause is unlike the one in Roman v. Bergen Logistics,

LLC, that we found to be enforceable because it "informed plaintiff that the

exclusive forum for resolution of her claims was arbitration, she was prohibited


                                                                               A-1378-20
                                          8
from filing any other lawsuits or legal proceedings and she waived her right to

a trial by jury." 456 N.J. Super. 157, 172 (App. Div. 2018). The arbitration

clause in Roman stated the parties agreed not to "file or maintain any lawsuit,

action or legal proceeding of any nature with respect to any dispute" and that

"by signing this agreement [the parties] are waiving any right, statutory or

otherwise, to a trial by jury." Id. at 162-63 (emphasis omitted).

      In reaching our conclusion that there is no enforceable arbitration clause,

we are fully aware that arbitration is a "particularly useful means for resolving

construction-contract cases"       because "[i]n technical areas such as home

building . . . arbitrators often bring expertise that can facilitate a fair and efficient

resolution of a dispute." Marchak 134 N.J. at 281. Defendants failed to clearly

spell out in their agreement with plaintiffs that arbitration was the only

mechanism to resolve disputes arising from the demolition and construction

project.

      Lastly, we reject defendants' argument that if we reverse the trial judge's

order, we should do so without prejudice and follow the Fed. R. Civ. P. 56

standard of limited discovery. Defendants' reliance on Guidotti v. Legal Helpers

Debt Resolution, LLC, 716 F.3d 764, 776 (3d Cir. 2013) in support of this

argument is misplaced.


                                                                                  A-1378-20
                                           9
      In Guidotti, the Third Circuit held that if "based on the face of a complaint,

and documents relied upon in the complaint" it is apparent that the parties'

claims "are subject to an enforceable arbitration clause, a motion to compel

arbitration should be considered under a [Fed. R. Civ. P.]12(b)(6) [motion to

dismiss] standard." Ibid. However, if the complaint is unclear as to whether

there is an agreement to arbitrate, or if the plaintiff has responded with additional

facts sufficient to place the agreement to arbitrate in issue, then "the parties

should be entitled to discovery [under Rule 56] on the question of arbitrability."

Ibid. (citation omitted). The dispositive issue was whether the arbitration clause

was included in the initial package of documents emailed to the plaintiff. Id. at

780. The Third Circuit determined there was a genuine issue of material fact

regarding whether the parties agreed to arbitrate. Ibid. Consequently, the court

analyzed the dispute under the summary judgment standard and remanded to the

district court for limited discovery on the specific challenge to the mutuality of

assent to the arbitration agreement. Ibid.

      Here, there was no genuine issue of material fact. Unlike the plaintiffs in

Giudotti, plaintiffs are not arguing that they did not receive the arbitration

clause.   As noted, they argue the arbitration clause alone is unenforceable

because it failed to put them on notice that they were waiving their right to a


                                                                              A-1378-20
                                        10
trial as required by Atalese. Plaintiffs correctly point out this is not a factual

dispute warranting discovery but a matter of contract interpretation, an issue of

law. Therefore, we reverse the trial judge's order with prejudice because the

arbitration clause is unenforceable as a matter of law.

      Reversed and remanded. We do not retain jurisdiction.




                                                                            A-1378-20
                                       11